Citation Nr: 0801848	
Decision Date: 01/16/08    Archive Date: 01/29/08

DOCKET NO.  03-03 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury.

2.  Entitlement to service connection for residuals of a neck 
injury.

3.  Entitlement to service connection for residuals of a back 
injury.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


REMAND

The veteran had active military service from April 1969 to 
January 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  In September 2004 and February 2007, 
the Board remanded the veteran's claims for additional 
development.

As part of the February 2007 remand, the veteran was to be 
scheduled for a neurological examination, as well as any 
other appropriate examination, in order to ascertain whether 
the veteran has any head, neck, or back disabilities that are 
related to his active military service.  Pursuant to the 
remand, the veteran underwent neurological examination in 
March 2007.  The report is of record and was appropriately 
considered in a July 2007 supplemental statement of the case 
(SSOC).

In his examination report, the neurologist stated that he was 
told to focus only on the brain, spinal cord, and cranial 
nerves during the examination.  He was not to direct his 
attention to the back, neck, or spine, because someone else 
had examined the spine.  Of note, a July 2007 examination 
addendum is associated with the claims file.  In the 
addendum, a different VA examiner stated that he had 
performed a compensation and pension examination of the spine 
in March 2007.  The examiner noted that a separate 
neurological examination was administered.  He also stated 
that the veteran's head, neck, and back disability had been 
addressed by himself and the other examiner.

It is apparent that the veteran underwent two VA examinations 
in March 2007.  The neurologist's comment that he was not to 
address the orthopedic aspects and the other examiner's 
comment regarding his administration of an orthopedic 
examination confirm that this is so.  Significantly, only the 
neurological examination is of record.  There is no 
orthopedic examination associated with the claims file except 
for the July 2007 addendum to which it refers.  It is evident 
that the second examination report was not associated with 
the claims file and reviewed prior to recertification of the 
claims to the Board, because the July 2007 SSOC did not refer 
to such an examination report or any information that may 
have been contained in it.

Additionally, the July 2007 report refers to a spinal cord 
injury and cranial nerve difficulty that were considered "at 
least as likely as not" related to a service-connected 
injury, but the examiner appears to have been referring to 
the other examiner's assessment, not his own.  Even so, it 
does not appear that he had summarized the neurologist's 
opinion correctly.  The July 2007 assessment appears to have 
been that the service connection question regarding the spine 
could not be resolved without speculation.  In this regard, 
the Board notes that, by its very nature, a medical opinion 
is just that, an opinion rather than a statement of 
certainty.  The Board recognizes that speculation, tempered 
by the examiner's medical expertise and experience, is a 
component of a medical opinion and is often required of 
examiners.  The examiner should be asked to provide his best 
opinion even if some speculation is required.  

Consequently, the case must be remanded in order to obtain 
the other March 2007 VA examination report and for the 
issuance of another SSOC.

Accordingly, this case is REMANDED for the following actions:

1.  Obtain the other March 2007 VA 
examination report and associate it with 
the claims folder.  Ask the examiner who 
prepared the July 2007 report to explain 
what he meant by his statement that a 
spinal cord injury and cranial nerve 
difficulty were "at least as likely as 
not" related to a specific service-
connected injury.  The reasons and bases 
for such a conclusion should be set forth 
in detail.  The examiner should also be 
asked to provide an opinion as to the 
medical probabilities that any currently 
diagnosed lumbosacral sprain/strain is 
attributable to the in-service fall 
described in the July 2007 report.  (As 
noted above, the Board recognizes that 
speculation, tempered by the examiner's 
medical expertise and experience, is a 
component of a medical opinion and may be 
required at arriving at this opinion.)  
Schedule another orthopedic examination 
if necessary.

2.  After undertaking any other 
development deemed appropriate, re-
adjudicate the issues on appeal.  If any 
benefit sought is not granted, furnish 
the veteran and his representative with a 
SSOC and afford them an opportunity to 
respond before the record is returned to 
the Board for further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by VA.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).

